Citation Nr: 1629054	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlment to service connection for hypertension.

2. Entitlment to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to an in-service cold weather injury.

3. Entitlmnet to service connection for residuals of a stroke. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that on his VA Form 9 dated July 2011, the Veteran requested a video conference hearing before a Veteran's Law Judge (VLJ). Notice was sent to the Veteran in May 2016 regarding a scheduled June 2016 video conference hearing before a VLJ. See May 23, 2016 VA correspondence.  However, in June 2016 correspondence the Veteran requested a Travel Board hearing in lieu of a video conference hearing, and the Veteran has not been provided such. See June 15, 2016 correspondence.  Thus a remand is required, for the Veteran to be provided a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, at the earliest available opportunity. The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with the established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






